Opinion issued July 29, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-13-00754-CV
                         ———————————
    INDEMNITY INSURANCE COMPANY OF NORTH AMERICA,
   NAVIGATORS INSURANCE COMPANY, VALIANT INSURANCE
  COMPANY, XL SPECIALTY INSURANCE COMPANY, NEW YORK
  MARINE & GENERAL INSURANCE COMPANY, AND NATIONAL
      LIABILITY & FIRE INSURANCE COMPANY, Appellants
                                       V.
          HELIX ENERGY SOLUTIONS GROUP, INC., Appellee



                  On Appeal from the 270th District Court
                           Harris County, Texas
                    Trial Court Case No. 2012-08257-A
                           MEMORANDUM OPINION

      The appellants have filed an “agreed” motion to dismiss this appeal,

representing that the parties have reached a settlement of the matter and requesting

that we dismiss the appeal with each party bearing its own costs. See TEX. R. APP.

P. 42.1(a)(1). No opinion has issued. See id. 42.1(c).

      Accordingly, we grant the motion to dismiss the appeal, with costs taxed

against the party incurring same. See id. 42.1(a)(1), (d). We dismiss all other

pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                          2